DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Claims 1-15 are cancelled.
Claims 16-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 26, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub.No.2020/0229111), hereinafter Kim1, in view of Ingale et al (US Pub.No.2020/0214070).

Re Claim 16. Kim1 discloses a method performed by a wireless device in a wireless communication system (i.e. a user equipment (UE) is provided.  The UE includes: a transceiver; and a controller configured to perform control to determine a pathloss reference beam, based on whether information indicating the pathloss reference beam is received,) [Kim1, para.0013], the method comprising: receiving, from an anchor cell, a radio resource control (RRC) release message including (i) a suspend configuration and (ii) information related to multiple security variables (i.e. In step 4g-10, the anchor gNB 4g-02 may transmit the RRCConnectionRelease message, the RRCConnectionSuspend message, the RRC Connection Reconfiguration message, or a newly defined RRC message, or may reuse and transmit other conventional RRC messages in order to make the UE 4g-01 enter the RRC-inactive mode or the lightly connected mode.  Through the message in step 4g-10, the anchor gNB 4g-02 may release the RRC connection of the UE 4g-01 according to a predetermined rule, store a UE context, transmit a control message indicating the release of the RRC connection to the UE 4g-01, allocate a resume ID, and then configure a paging area (PA) in which the UE 4g-01 reports mobility during the lightly connected.  mode.  At this time, through the allocation of the resume ID, the UE 4g-01 may know that a UE context should be stored, or the anchor gNB 4g-02 may transmit a separate context maintenance indication instructing the UE 4g-01 to operate in the RRC-inactive mode/lightly connected mode and the UE 4g-01 to store a UE context through the message in step 4g-10.  Further, the message may include security information for updating security settings required for the RRC connection resume procedure performed by the UE in the future.  For example, the may receive NextHopChainingCount (NCC) in advance and calculate and configure a new security key (KeNB* or KgNB*) using the NCC) [Kim1, para.0554], (i.e. the MME transmits an INITIAL CONTEXT SETUP REQUEST message to the gNB in step 3e-25.  The message includes Quality of Service (QoS) information to be applied to Data Radio Bearer (DRB) configuration and security-related information to be applied to the DRB (for example, a security key and a security algorithm)) [Kim1, para.0328]; selecting a specific security variable among the multiple security variables; calculating a resumeMAC-I based on …(iv) the specific security variable (i.e. The MAC-I is a message authentication code obtained by the UE 4g-01 for a control message by applying security information of the reconstructed UE context, that is, a security key and a security count.  The new gNB 4g-03 identifies the integrity of the message on the basis of the MAC-I of the message and the security key and the security counter stored in the UE context) [Kim1, para.00564],
Kim1 does not explicitly disclose whereas Ingale does: calculating a resumeMAC-I based on (i) a Physical Cell Identifier (PID) of the anchor cell, (ii) a Cell-Radio Network Temporary Identifier (C-RNTI) used for the anchor cell, (iii) a cell ID of a target cell and (iv) the specific security variable (i.e. ShortMAC-I is determined using at least one of a last serving cell allocated C-RNTI, a last serving cell physical cell identifier (PCI), a target cell ID and either a Nonce or a wait time interval value) [Ingale, para.0077], (i.e. the first authentication token is shortened message authentication code for integrity check (MAC-I) referred as ShortMAC-I or ShortResumeMAC-I) [Ingale, para.0064];
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim1 with Ingale in order to  mitigate a DoS attack on a UE due to replay attack in a RRC inactive state. The UE and an eNB includes a freshness parameter (i.e., a Nonce or a wait time interval value) in the ShortResumeMAC-I calculation, so that an attacker cannot perform replay attack on the UE [Ingale, para.0132].
Kim1 further discloses: and transmitting, to the target cell, an RRC resume request message including the calculated resumeMAC-I (i.e. The UE 4g-01 in the RRC-inactive mode/lightly connected mode may perform the general RRC connection setup process (FIG. 4F according to whether the network supports the RRC-inactive mode/lightly connected mode, and may perform the RRC connection resume process using the stored UE context) [Kim1, para.0559, Fig. 4g, step 4g-45 shows that the MAC-I is included in the resume request].

Re Claims 27 and 36. These claims recite features similar to those recited in claim 16, therefore they are rejected in a similar manner.

Re Claims 26. Kim1 in view of Ingale discloses the method of claim 16, Kim1 further discloses: wherein the wireless device is in communication with at least one of a user equipment, a network, and/or autonomous 3US_ACTIVE\121366162\V-1Application No.: 16/502,493Docket No.: 08737.02362.US00 vehicles [Kim1, Fig.4G depicts the UE in communication with network devices].

Claims 17, 20-21, 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub.No.2020/0229111), hereinafter Kim1, in view of Ingale et al (US Pub.No.2020/0214070), and further in view of Kim et al (US Pub. No.2017/0332419), hereinafter Kim2.

Re Claims 17 and 28. Kim1 in view of Ingale discloses the features of claims 16 and 27, modified Kim1 does not explicitly disclose whereas Kim2 does: wherein the specific security variable is selected based on a security counter value, and wherein each of the multiple security variables is mapped to each of the security counter value (i.e. The modified RRC connection setup complete message may be generated by including message authentication information (MAC-I) in the legacy RRC connection setup complete message. The MAC-I is a message authentication code generated by the UE in such a way of applying the security information of the retrieved UE context, i.e., security key and security counter, for use in the control message) [Kim2, para.0272, interpretation: each security key in each new context is mapped to a current counter value via a newly calculated MAC-I].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim1 in view of Ingale with Kim2 in order to select and use a Resume ID efficiently for fast reconnection to the network [Kim2, para.0010].

Re Claims 20 and 31. Kim1 in view of Ingale and Kim2 discloses the features of claims 17 and 28, Ingale further discloses: wherein the security counter value is included in the RRC resume request message (i.e. the retransmitted resume request includes the UE ID, the second authentication token, and a reconnect cause value. The second authentication token is determined using the last serving cell allocated C-RNTI, the last serving cell physical cell identifier (PCI), the target cell ID and either of a Nonce or a wait time interval value calculated using the RRC integrity security key of last serving cell) [Ingale, para.0157, see also 0142-0145].  
The same motivation to modify with Ingale, as in claim 16 above, applies.

Re Claims 21 and 32. Kim1 in view of Ingale and Kim2 discloses the features of claims 20 and 32, Kim1 further discloses: wherein the security counter value is forwarded to the anchor cell via the target cell (i.e. The RAN node 104 transmits the Reject message on SRB0 in response to the resume request message to move the UE 102 back to inactive state if a RAN congestion or RAN overload condition is determined. In such a case the reject message includes at least the wait timer and a Nonce) [Ingale, para.0148, see also 0015].   
The same motivation to modify with Ingale, as in claim 16 above, applies.

Claims 18, 19, 22, 25, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1, in view of Ingale and Kim2, and further in view of Wei et al (US Pub.No.2021/0250794) based on its provisional applications priority dates.

Re Claims 18 and 29. Kim1 in view of Ingale and Kim2 discloses the features of claims 17 and 28, Kim1 further discloses: wherein the method further comprises: starting a security timer, upon receiving the RRC release message (i.e. The timer serves to oversee the procedure related to the RRC connection, and determines that the RRC connection setup fails if the procedure is not completed before the timer expires) [Kim1, para.0127]; 
Kim1-Ingale-Kim2 does not explicitly disclose whereas Wei does: and increasing the security counter value and restarting the security timer, whenever the security timer is expired (i.e. In FIG. 1, BFI_COUNTER increases by 1 when a beam failure indication (BFI) is received from PHY sublayer at time t.sub.1; at the same time t.sub.1, the BFD timer starts from 0. At time t.sub.2, BFI_COUNTER increases by additional 1 since a beam failure indication is still received from PHY sublayer; at the same time t.sub.2, the BFD timer re-starts from the 0) [Wei, para.0024, Fig.1].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim1-Ingale-Kim2 with Wei in order to avoid random access procedure repeatedly being triggered and to achieve efficient coordination of BFI counter and BFD timer behavior, a conditional random access procedure for beam failure recovery is provided [Wei, para.0025].

Re Claims 19 and 30. Kim1 in view of Ingale and Kim2 discloses the features of claims 17 and 28, modified Kim1 does not explicitly disclose whereas Wei does: wherein the method further comprises; increasing the security counter value, whenever the RRC resume request message is transmitted (i.e. A beam failure indication (BFI) counter (e.g., BFI_COUNTER) is used by the MAC entity to count a number of beam failure indications received from PHY sublayer.  When the BFI_COUNTER reach a certain value/threshold (e.g., a max number of beam failure indications, M.sub.BFI), MAC entity triggers a beam failure recovery by performing a corresponding random access procedure…………………It is noted that the specific RRC message mentioned within this disclosure may include, but is not limited to, RRCReconfiguration, RRCResume, RRCReestablishment, RRCSetup or any other downlink unicast RRC message) [Wei, para.0021].
 	The same motivation to modify with Wei, as in claim 17 above, applies.

Re Claim 22. Kim1 in view of Ingale and Kim2 discloses the features of claim 17, modified Kim1 does not explicitly disclose whereas Wei does: wherein the method further comprises, based on the security counter value reaching a maximum counter value, setting the security counter value to zero (0) (i.e.  At action S503, the UE determines an expiration of a beam failure detection (BFD) timer that has been started at a time of no BFI being received from lower sublayer. At action S504, the UE resets the BFI counter to zero if the BFD timer expire) [Wei, para.0044]
The same motivation to modify with Wei, as in claim 18 above, applies.

Re Claim 33. Kim1 in view of Ingale and Kim2 and Wei discloses the features of claim 29. This claim recites features similar to claim 22, therefore it is rejected in a similar manner.
The same motivation to modify with Wei, as in claim 29 above, applies.

Re Claim 25. Kim1 in view of Ingale and Kim2 discloses the features of claim 17, modified Kim1 does not explicitly disclose whereas Wei does: wherein the method further comprises increasing the security counter value, whenever receiving an RRC reject message as a response to the RRC resume request message (i.e. BFI_COUNTER increases by 1 when a beam failure indication (BFI) is received from PHY sublayer at time t.sub.1) [Wei, para.0024].
The same motivation to modify with Wei, as in claim 17 above, applies.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable Kim1, in view of Ingale and Kim2, and further in view of Chen (US Pub.No. 2019/0289661) based on its provisional applications priority dates.

Re Claim 23. Kim1 in view of Ingale and Kim2 discloses the method of claim 17, modified Kim does not explicitly disclose whereas Chen does: further comprising, based on the security counter value reaching a maximum counter value values (i.e. Resume procedure is protected by a timer (similar to T300 for connection establishment procedure). UE consider resume failure upon timer expiry) [Chen, para.0059]: entering into an RRC idle state; and performing a connection recovery procedure through a Non-access stratum (NAS) layer of the wireless device (i.e. If resume procedure (including RNAU procedure) fails, the UE move to RRC_IDLE and indicates to NAS to perform NAS recovery) [Chen, para.0059].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim1-Ingale-Kim2 with Chen because it yields the expected result of complying with standards including RAN2#101 meeting agreements [Chen, para.0057].

Re Claim 24. Kim1 in view of Ingale and Kim2 discloses the method of claim 17, modified wherein the method further comprises receiving information informing the wireless device whether i) to set the security counter value to zero (0) or ii) to enter into an RRC idle state and performing a connection recovery procedure through a NAS layer, based on the security counter value reaching a maximum counter value (i.e. Resume procedure is protected by a timer (similar to T300 for connection establishment procedure). UE consider resume failure upon timer expiry ….if resume procedure (including RNAU procedure) fails, the UE move to RRC_IDLE and indicates to NAS to perform NAS recovery) [Chen, para.0059].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim1-Ingale-Kim2 with Chen because it yields the expected result of complying with standards including RAN2#101 meeting agreements [Chen, para.0057].

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1, in view of Ingale, Kim2 and Wei, and further in view of Chen et al (US 2019/0289661) based on its provisional applications priority dates.

Re Claims 34 and 35. Kim1 in view of Ingale and Kim2 and Wei discloses the features of claim 29. These claims recite features similar to claims 23-24 respectively, therefore the similar features are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434